Title: The American Commissioners to John Bondfield, 11 September 1778: résumé
From: American Commissioners,Franklin, Benjamin,Lee, Arthur,Adams, John
To: Bondfield, John


<Passy, September 11, 1778: We have received yours of the 5th and wish better health to Captain Ayres. His ship should sail forthwith if it has not already done so. We will honor the draft for the account you enclosed, but you must distinguish the sums advanced to Mr. Adams in a private capacity as well as those advanced him, Captain Palmes and Dr. Noël for their stay at Bordeaux and journey to Paris. Mr. Adams will pay you for the articles you forwarded to his family; for the remainder draw on the commissioners. This does not settle your account as we feel the 5% commission you charge is too high; many persons would be willing to do the business for 2%.>
